internal_revenue_service number info release date index number ---------------------- -------------------------- ----------------------- --------------------------- -------------------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 - genin-118718-04 date may dear ------------- classification election relief for the above named taxpayer although we are unable to respond to your request as submitted this letter provides information relating to your request we are answering correspondence submitted by you requesting entity to obtain permission to file a late entity classification election form_8832 under sec_301 you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2004_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than one million dollars if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2004_1 your request should include all required procedural statements a check for the user_fee and the affidavits required under sec_301_9100-3 please refer your request to our office by adding the following to the address associate chief_counsel passthroughs and special industries attn cc pa lpd dru p o box ben franklin station washington dc genin-118718-04 direct to cc psi room incidentally the irs has developed two compact discs to help educate small sincerely yours business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items are free and can be ordered by calling the irs also makes information available to small_business taxpayers online at www irs gov businesses small index please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi enclosure dianna k miosi chief branch associate chief_counsel passthroughs and special industries revproc_2004_1
